       Case 3:19-cr-00079-CWR-LGI Document 80 Filed 04/28/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 UNITED STATES OF AMERICA                                                            PLAINTIFF

 V.                                                     CAUSE NO. 3:19-CR-79-CWR-LGI-1

 DAVID KEITH FRAZIER                                                              DEFENDANT

                                             ORDER

       Before the Court is defendant David Keith Frazier’s Motion for Compassionate Release.

Docket No. 77. The United States filed a response in opposition, Docket No. 78, and Frazier filed

a reply. Docket No. 79. This matter is ripe for disposition. For the reasons stated below,

defendant’s motion is denied.

       In October 2019, Frazier pled guilty to one count of Bank Robbery by Use of Dangerous

Weapon, in violation of 18 U.S.C. § 2113(a) and (d). Minute Entry of Oct. 15, 2019. Nearly three

months later, the undersigned sentenced Frazier to 70 months of imprisonment, followed by a 3-

year term of supervised release, and ordered him to pay a $1,000 fine and the $100 special

assessment. Minute Entry of Jan. 8, 2020. He is presently serving his sentence at USP Beaumont.

       On March 15, 2021, Frazier filed a motion for compassionate release in light of the

COVID-19 pandemic. Specifically, he alleges that the conditions at USP Beaumont in concert with

his underlying health conditions—most pertinent here, rheumatoid arthritis, hepatitis B, and gastro-

esophageal reflux disease—make him uniquely vulnerable to COVID-19.

       While the Court generally “may not modify a term of imprisonment once it has been

imposed,” 18 U.S.C. § 3582(c), it may “reduce the term of imprisonment (and may impose a term

of probation or supervised release with or without conditions that does not exceed the unserved
        Case 3:19-cr-00079-CWR-LGI Document 80 Filed 04/28/21 Page 2 of 3




portion of the original term of imprisonment).” 1 Id. § 3582(c)(1)(A). The Court may grant such a

request if it finds that “extraordinary and compelling reasons warrant such a reduction . . . and that

such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission,” id., “after considering the factors set forth in section 3553(a) to the extent that they

are applicable.” Id.

         The § 3553(a) factors include “the nature and circumstances of the offense and the history

and characteristics of the defendant,” as well as the need for the sentence imposed “to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the

offense,” “to afford adequate deterrence to criminal conduct,” and “to protect the public from

further crimes of the defendant.” 18 U.S.C. § 3553(a).

         At present, the Court declines Frazier’s request for compassionate release even if his

medical conditions create extraordinary and compelling circumstances because the § 3553(a)

factors weigh against release. First and most importantly, Frazier was convicted of a serious violent

crime—bank robbery by use of a dangerous weapon. As part of his bank robbery scheme, Frazier

called in a bomb threat at two different local schools. Although his girlfriend was a co-defendant,

she, unlike Frazier, received a downward adjustment for her minor role. Docket No. 67, at 9. The

Court further notes that Frazier committed the instant offense while he was on parole from state

charges. Moreover, prior to Frazier’s bank robbery conviction, he had a lengthy criminal history

that spanned over a decade, which includes convictions for burglary, business burglary, burglary

of a church, theft, and multiple convictions for resisting arrest.




1
 For the Court to proceed to such an analysis, the defendant must have “fully exhausted all administrative rights to
appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf,” or there must have been a “lapse
of 30 days from the receipt of such a request . . . .” 18 U.S.C. § 3582(c)(1)(A). Here, Frazier submitted a request for
compassionate release to Warden Shultz and 30 days have lapsed since the receipt of the request. See Docket No. 77-
1. Thus, the Court finds that Frazier has successfully exhausted his administrative remedies.

                                                           2
       Case 3:19-cr-00079-CWR-LGI Document 80 Filed 04/28/21 Page 3 of 3




       In sum, in light of the seriousness of the instant offense, and Frazier’s criminal history, the

Court finds that the § 3553(a) factors weigh heavily against release. Accordingly, Frazier’s motion

for compassionate release is denied.

       SO ORDERED, this the 28th day of April, 2021.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE




                                                 3
